DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "a plurality of pixels disposed in each of first to n-th areas, n being an integer greater than 1" in the beginning of the claim.  That is, Claim 16 defines a “touch display device” in which a “plurality of pixels” may be “disposed” in any number of “areas” greater than or equal to two.  As an example, for the value of “n” being an integer equal to two, Claim 16 defines only a first area and a second area.  Likewise, for the value of “n” being an integer equal to three, Claim 16 defines only a first area, a second area, and a third area.  However, Claim 16 further recites a “touch driver IC” configured to “connect the common voltage node to the plurality of touch electrodes in the first area and apply a voltage different from the common voltage to the plurality of touch electrodes in the second to n-th areas while a first data signal is applied to the plurality of the pixels in the first area.”  Claim 16 also recites that the “touch driver IC” is configured to “connect the common voltage node to the plurality of touch electrodes in the first area and the second area and apply the voltage to the plurality of touch the third to n-th areas while a second data signal is applied to the plurality of the pixels in the second area.”  Under the condition that “n” is equal to two, which falls within the initial definition of “n being an integer greater than 1,” there is insufficient antecedent basis for “second to n-th areas” and “third to n-th areas” in the claim.  Likewise, under the condition that “n” is equal to three, which also falls within the initial definition of “n being an integer greater than 1,” there is insufficient antecedent basis for “third to n-th areas” in the claim.  Claim 16 appears to suggest “a plurality of pixels disposed in each of first to n-th areas, n being an integer greater than or equal to 4.”  As presently defined, Claims 16-18 are rendered vague and indefinite.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (hereinafter “Kang” US 2016 / 0188065).

As pertaining to Claim 1, Kang discloses (see Fig. 3 and Fig. 5) a touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) comprising:

a source driver IC (300) configured to be connected to pixels (i.e., note that pixels are represented by crossings of data lines (DL) and gate lines (GL) in Fig. 3) through data lines (DL),
wherein the source driver IC (300) is further configured to provide the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) to first data lines (see any arbitrary (DL) in Fig. 3) among the data lines (DL) while the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) is provided to the first touch sensing lines (see any arbitrary (TL) in Fig. 3), the first data lines (see any arbitrary (DL) in Fig. 3) connecting first pixels (i.e., an arbitrary column of pixels) among the pixels (i.e., among the crossings of data lines (DL) and gate lines (GL) in Fig. 3), the first pixels (i.e., arbitrary columns of pixels) corresponding to first touch electrodes (TE), connecting the first touch sensing lines (TL), among the touch electrodes (TE; see Fig. 3; also see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 2, Kang discloses (see Fig. 3 and Fig. 5) that the touch driver IC (600) is further configured to provide the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) to the first touch sensing lines (see any arbitrary (TL) in Fig. 3) 

As pertaining to Claim 3, Kang discloses (see Fig. 3 and Fig. 5) that the touch driver IC (600) is further configured to apply the common voltage (i.e., the low voltage) to the first touch sensing lines (see any arbitrary (TL) in Fig. 3) while the touch scan operation is performed on the second touch electrodes (again, see any other arbitrary (TD) in Fig. 3) in the touch period (T; again, see Fig. 5; and see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]; and note that the touch driver IC alternately applies the touch drive signal (TS) and the common voltage during the touch period (T)).

As pertaining to Claim 4, Kang discloses (see Fig. 3 and Fig. 5) that the touch driver IC (600) comprises:

a switching circuit (again, see (600)) connected to the touch sensing lines (TL), and configured to switch between a common voltage node providing the common voltage (i.e., the low voltage), and touch sensing circuits (again, see (600)) in response to the switching signal (i.e., the control signal; see Page 3 through Page 4, Para. [0051]-[0053] and [0068]-[0074]; and note that the control circuit (400) generates switching signals for the circuit provided in (600) to alternate between the common voltage and the touch drive signal (TS) during touch detection).

As pertaining to Claim 5, Kang discloses (see Fig. 3 and Fig. 5) that the switching circuit (again, see (600)) is configured to connect each of the touch sensing lines (TL) to one of the common voltage node (i.e., the common voltage signal) and the touch sensing circuits (see (600)) in response to the switching signal (i.e., a control signal; again, see Page 3 through Page 4, Para. [0051]-[0053] and [0068]-[0074]; and again note that the control circuit (400) generates switching signals for the circuit provided in (600) to alternate between the common voltage and the touch drive signal (TS) during touch detection).

As pertaining to Claim 6, Kang discloses (see Fig. 3 and Fig. 5) that the source driver IC (300) transmits a data signal (see Fig. 5) through the data lines (DL) in a display period (see (D) in Fig. 5) after the touch period (T) is terminated (again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Pyo et al. (hereinafter “Pyo” US 2013 / 0342479).

As pertaining to Claim 7, Kang discloses (see Fig. 3 and Fig. 5) an operation method of a touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) configured to be connected to touch electrodes (TE) through touch sensing lines (TL) and to be connected to pixels (i.e., note that pixels are represented by crossings of data lines (DL) and gate lines (GL) in Fig. 3) through data lines (DL), the operation method comprising:
providing a sensing signal (i.e., a touch drive signal (TS); see Fig. 5) to first touch sensing lines (see any arbitrary (TL) in Fig. 3) among the touch sensing lines (TL) in a touch period (see (T) in Fig. 5); and 
providing a common voltage (i.e., a low voltage) to the first touch sensing lines (again, see any arbitrary (TL) in Fig. 3) and providing the sensing signal (i.e., the touch 
wherein the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) is provided to first data lines (see any arbitrary (DL) in Fig. 3) among the data lines (DL) while the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) is provided to the first touch sensing lines (see any arbitrary (TL) in Fig. 3), the first data lines (see any arbitrary (DL) in Fig. 3) connecting first pixels (i.e., an arbitrary column of pixels) among the pixels (i.e., among the crossings of data lines (DL) and gate lines (GL) in Fig. 3), the first pixels (i.e., arbitrary columns of pixels) corresponding to first touch electrodes (TE), connecting the first touch sensing lines (TL), among the touch electrodes (TE; see Fig. 3; also see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

While Kang discloses providing a common voltage and the sensing signal to touch sensing lines during the touch period, Kang does not explicitly disclose providing a common voltage to the first touch sensing lines while providing the sensing signal to second touch sensing lines in the touch period.
However, in the same field of endeavor, Pyo discloses (see Fig. 3 and Fig. 4) an operation method of a touch display driving integrated circuit (IC; see (200, 300) in Fig. 3; see Page 2, Para. [0027]-[0028], [0030], and [0032]) configured to be connected to touch electrodes (see (111)) through touch sensing lines (see (112)) and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Pyo such that the touch sensing lines disclosed by Kang are driven according to the groups driving method suggested by Pyo, and the common voltage is provided to the first touch sensing lines while providing the sensing signal to the second touch sensing lines in the touch period, to thereby improve the image display by preventing a dimming and/or flicker phenomenon.

As pertaining to Claim 8, Kang discloses (see Fig. 3 and Fig. 5) sensing a touch with the first touch electrodes (see any arbitrary (TE) in Fig. 3) connected to the first touch sensing lines (see any arbitrary (TL) in Fig. 3) based on variation of the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) provided to the first touch sensing lines (see any arbitrary (TL) in Fig. 3); and
sensing a touch with second touch electrodes (see any other arbitrary (TE) in Fig. 3) connected to the second touch sensing lines (see any other arbitrary (TL) in Fig. 3) based on variation of the sensing signal (i.e., the touch drive signal (TS); see Fig. 5) provided to the second touch sensing lines (see any other arbitrary (TL) in Fig. 3; again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 9, Kang discloses (see Fig. 3 and Fig. 5) providing a data signal (see Fig. 5) to the pixels through the data lines (DL) in a display period (see (D) in Fig. 5) following the touch period (T; again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 10, Kang discloses (see Fig. 3 and Fig. 5) that a voltage level of the touch electrodes (TE) is a level of the common voltage (see Fig. 5; and again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 11, Kang discloses (see Fig. 3 and Fig. 5) a touch display device comprising:

a touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) configured to be connected to the touch electrodes (TE) through touch sensing lines (TL), perform a touch scan operation on the touch electrodes (TE) in a touch period (T; see Fig. 5), and apply a common voltage (i.e., a low voltage) to touch electrodes (see any arbitrary (TE) in Fig. 3) on which the touch scan operation is completed before the touch period (T) is terminated (again, see Fig. 5),
wherein the touch electrodes (TE) are divided into first to n-th touch areas (i.e., columns of touch electrodes (TE); see Fig. 3), each of the first to n-th touch areas corresponding to one column (again, see Fig. 3),
wherein n is an integer greater than 1 (see Fig. 3), and
wherein the touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) is configured to perform the touch scan operation on the first to n-th touch areas (see Fig. 3 and Fig. 5), and
wherein the touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) is further configured to provide a sensing signal (i.e., the touch drive signal (TS); see Fig. 5) to data lines (see any arbitrary (DL) in Fig. 3) connected to pixels (i.e., an arbitrary column of pixels corresponding to crossings of data lines (DL) and gate lines (GL) in Fig. 3), corresponding to touch electrodes (TE) on which the touch scan operation is being performed (see Fig. 5 and see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

Kang does not explicitly disclose sequentially performing the touch scan operation on the first to n-th touch areas.
However, in the same field of endeavor, Pyo discloses (see Fig. 3 and Fig. 4) an operation method of a touch display driving integrated circuit (IC; see (200, 300) in Fig. 3; see Page 2, Para. [0027]-[0028], [0030], and [0032]) configured to be connected to touch electrodes (see (111)) through touch sensing lines (see (112)) and to be connected to pixels through data lines, the operation method comprising:  sequentially performing a touch scan operation (see Fig. 4) on first to n-th touch areas corresponding to groups of touch sensing lines (i.e., see (112); see Fig. 3 and Fig. 4) in a touch period (see “Touch” in Fig. 4; see Page 2 through Page 3, Para. [0033]-[0040], and [0046]).  It is a goal of Pyo to provide a display device with an integrated touch screen utilizing an improved group sensing method in which touch sensing lines are divided into a number of groups for sequential driving and sensing in a touch period, and image display is improved through driving scheme that reduces a dimming and flicker phenomenon (see Page 1, Para. [0010], [0012]-[0013], and [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Pyo such that the touch operation is performed sequentially on the first to n-th touch areas disclosed by Kang according to the driving scheme suggested by Pyo to thereby improve the image display by preventing a dimming and/or flicker phenomenon.

As pertaining to Claim 12, Kang discloses (see Fig. 3 and Fig. 5) that the touch display driving integrated circuit (IC; see (200, 300, 400, 600, 700) in Fig. 3) is connected to the pixels through the data lines (DL) and is further configured to provide a data signal (see Fig. 5) to the pixels through the data lines (DL) in a display period (see (D) in Fig. 5; again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 13, Kang discloses (see Fig. 3 and Fig. 5) that the pixels compare the common voltage (i.e., the low voltage) with the data signal to display image information (again, see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).

As pertaining to Claim 15, Pyo discloses (see Fig. 3 and Fig. 4) that the touch scan operation (see Fig. 4) includes a first touch scan operation (see “Touch” in Fig. 4 for a first group of touch sensing lines (112)) and a second touch scan operation (see “Touch” in Fig. 4 for a second group of touch sensing lines (112)), and
wherein the touch display driving integrated circuit (IC; see (200, 300) in Fig. 3) is further configured to perform the second touch scan operation (see “Touch” in Fig. 4 for a second group of touch sensing lines (112)) on touch electrodes (i.e., a second group of touch electrodes (111)) included in the second touch area (see (110) in Fig. 3 corresponding to the second group of touch sensing lines (112)) when the first touch scan operation (see “Touch” in Fig. 4 for a first group of touch sensing lines (112)) on touch electrodes (i.e., a first group of touch electrodes (111)) included in the first touch 


Response to Arguments

Applicant’s arguments with respect to Claims 1-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has specifically argued with respect to independent Claims 1, 7, and 11 that the teachings Yang and Pyo, as relied upon by the examiner in the Final Rejection mailed 19 October 2020, do not teach or fairly suggest providing a “sensing signal to… data lines… while the sensing signal is provided to… touch sensing lines” (see Remarks at Pages 11 and 12).  Respectfully, this argument is moot in so much as the teachings of Kang, as newly relied upon by the examiner, plainly suggest this feature.  The applicant has further argued that the Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Therefore, the rejection of Claims 1-13 and 15-18 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622